Citation Nr: 0812570	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  07-04 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD) (previously rated as 
psychoneurosis anxiety), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1943 to June 
1945, including combat service in World War II.  His awards 
and decorations include the Purple Heart and the Bronze 
Service Star.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Detroit, Michigan Department of Veterans Affairs (VA) 
Regional Office (RO).

In a July 1945 rating decision, the RO granted service 
connection for anxiety state and assigned a 50 percent 
rating, effective June 29, 1945.  In a March 1949 rating 
decision, the RO recharacterized the veteran's disability as 
psychoneurosis anxiety and reduced the rating to 30 percent, 
effective May 16, 1949.  In an August 1956 rating decision, 
the RO reduced the rating for psychoneurosis anxiety to 10 
percent, effective October 28, 1956.

The veteran filed the current increased rating claim on 
September 13, 2005.  In its August 2006 rating decision, the 
RO recharacterized the veteran's disability as PTSD and 
increased the rating to 30 percent, effective September 13, 
2005.  The veteran has perfected his appeal for an increased 
rating for PTSD in excess of 30 percent.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in October 2007.  A transcript 
of that hearing is associated with the claims file.

In November 2007, for good cause shown, the Board advanced 
the veteran's case on the docket.  38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2007).

In December 2007, the Board remanded this case to the RO for 
further development.


FINDING OF FACT

The veteran's clinical signs and manifestations of PTSD are 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational task due to mild 
to moderate symptoms such as insomnia, nightmares, panic 
attacks, hypervigilance, exaggerated startle response, 
anxiety, distressing thoughts and images, avoidance of war 
media, depression, irritability, restlessness, psychomotor 
agitation, sleep difficulties, memory problems, attention 
lapses, constricted affect, and excessive worrying, with a 
GAF score of 60-61.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  In this case, the veteran was 
provided notice of the VCAA in October 2005 and July 2006, 
prior to the adjudication of his claim in the August 2006 
rating decision at issue.  An additional VCAA letter was sent 
to the veteran in February 2008.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the first three "elements" of 
the notice requirement.  In addition, all three letters 
stated to the veteran: "It is your responsibility to make 
sure we receive all requested records that are not in the 
possession of a Federal department or agency."  (Emphasis in 
originals).  This statement satisfied the fourth "element" of 
the notice requirement, in that it informed the veteran that 
he could submit any and all evidence which was pertinent to 
his claim, and not merely that evidence requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
March 2006, January 2007, and February 2008, including as it 
relates to the downstream disability rating and effective 
date elements of his claim.

For an increased rating claim, section § 5103(a) requires, at 
a minimum, that: (1) VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening on the claimant's employment and daily life (such 
as a specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes; and (4) the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In the present appeal, the veteran received adequate Vazquez-
Flores notice in February 2008.  Specifically, this notice 
letter informed the veteran that, in order to support his 
claim for an increased rating for PTSD, the evidence must 
show that such disability has gotten worse, and the letter 
specified examples of evidence that the veteran should submit 
to show such worsening, including statements from employers 
regarding how his disability affects his ability to work, and 
statements from people who have witnessed how his disability 
symptoms affect him (presumably in daily life).  (Emphasis 
added).  The February 2008 letter also explained the 
assignment of disability ratings based upon the diagnostic 
codes found in 38 C.F.R., Part 4.  Finally, the February 2008 
letter provided numerous examples of the types of medical and 
lay evidence that the veteran may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  (The Board notes that the second 
"element" of the Vazquez-Flores notice requirement does not 
apply in this case, because the criteria for a higher rating 
under the diagnostic code which the veteran's PTSD is rated 
can indeed be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of that 
disability and the effect of that worsening on his employment 
and daily life.)

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA medical records and statements 
from the veteran and his representative.  The veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

Specific rating criteria - PTSD

The veteran's PTSD is evaluated as 30 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Diagnostic Code 9411 is governed by the General Rating 
Formula for Mental Disorders, set forth in 38 C.F.R. § 4.130, 
which provides the following levels of disability:

30 percent - Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), 
due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

50 percent - Occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining 
effective work and social relationships.

In addition to these rating criteria, Global Assessment of 
Functioning (GAF) scores are a scale rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  
GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally the person functions well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
See DSM-IV, pp. 44-47; see also 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the DSM-IV, 
for rating purposes].

Analysis

After a review of the medical evidence, the Board finds that 
the veteran's PTSD does not warrant an evaluation in excess 
of 30 percent at any time since the date of claim on 
September 13, 2005.  The pertinent medical evidence consists 
of a VA examination report from November 2005 and VA medical 
records from July 2007 to January 2008.

As evidenced by the record, during a VA medical examination 
in November 2005, the VA examiner reported that the veteran's 
PTSD symptoms are of low to moderate severity and of chronic 
duration.  These symptoms include insomnia, nightmares, panic 
attacks, hypervigilance, exaggerated startle response, and 
anxiety.  The veteran did not contend that his current 
unemployment is due to the effects of any mental disorder, 
but instead is due to retirement.  The VA examiner noted that 
the veteran is married (for 56 years at that time); he 
maintains a strong and supportive relationship with his wife 
as well as with his five adult children and seven 
grandchildren; he participates socially in many veterans 
organizations; and he maintains many friendships, socializes 
with his neighbors, and stays very busy around his house.  
The VA examiner summarized these findings by stating that the 
veteran does not isolate himself, appropriately interacts 
with others, engages in social activities, completes basic 
activities of daily living independently, is able to meet 
family responsibilities, and would be able to meet work 
responsibilities on an emotional level if he were of working 
age.  It was also noted that the veteran is able to maintain 
personal hygiene.  During the examination, the veteran 
appeared to be quite anxious, but was friendly, cooperative, 
fully oriented, and exhibited normal speech.  He manifested 
no impairment of thought processes or communication, no 
delusions or hallucinations, no suicidal or homicidal 
ideations, no significant memory loss or impairment, no 
obsessive or ritualistic behavior, and no impaired impulse 
control.  The veteran was diagnosed with PTSD and assigned a 
GAF score of 61.

The more recent VA medical records from July 2007 to January 
2008 show that the veteran's PTSD is manifested by 
distressing thoughts and images, avoidance of war media, 
anxiety, depression, irritability, restlessness, psychomotor 
agitation, nightmares, sleep difficulties, memory problems, 
attention lapses, constricted affect, and excessive worrying.  
These VA treatment records from July 2007 to January 2008 
also note that, during outpatient sessions, the veteran is 
well-groomed, calm, cooperative, pleasant, and fully 
oriented; manifests normal speech, good insight and judgment, 
and logical and goal-directed thoughts; and harbors no 
paranoia, auditory or visual hallucinations, or suicidal or 
homicidal ideations.  The veteran was assigned a GAF score of 
60 when evaluated in July 2007 and August 2007.  The results 
of a cognitive screening measure in January 2008 indicate 
that the veteran experiences cognitive disorder (not 
otherwise specified) that may be associated with vascular 
problems.

Based on the clinical signs and manifestations of the 
veteran's PTSD as described above, the Board finds that an 
evaluation in excess of 30 percent for the veteran's PTSD is 
not warranted at any time since the date of claim on 
September 13, 2005.  In addition to the clinical findings and 
information that pertain to the veteran's occupational and 
social functioning, the GAF scores of 60 and 61 are certainly 
not suggestive of the assignment of an evaluation higher than 
the current 30 percent evaluation.  In order to warrant an 
evaluation excess of 30 percent under Diagnostic Code 9411, 
the evidence must at least show that the veteran's PTSD is 
characterized by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  This 
type of symptomatology is not shown in the veteran's case.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 30 percent at any time 
since the date of claim on September 13, 2005.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  That is to say, the 
veteran's disability has been no more than 30 percent 
disabling since the date his claim was filed, so his rating 
cannot be "staged" because this represents his greatest level 
of functional impairment attributable to this condition since 
that date.

In summary, for the reasons and bases expressed above, the 
Board determines that a disability rating in excess of 30 
percent for PTSD is not warranted at any time since the date 
of claim on September 13, 2005.  Since the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to an increased disability rating for PTSD is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


